Exhibit 10.2
INDUCEMENT STOCK OPTION GRANT AGREEMENT
WRIGHT MEDICAL GROUP, INC.
Inducement Stock Option Grant Agreement

     
Award Granted to (“Grantee”):
  Robert J. Palmisano  
Grant Date:
  September 17, 2011  
Number of Shares (“Shares”):
  610,000  
Option Price:
  $16.03

     THIS INDUCEMENT STOCK OPTION GRANT AGREEMENT (the “Agreement”) is made as
of the Grant Date by and between Wright Medical Group, Inc., a Delaware
corporation with its principal place of business at 5677 Airline Road,
Arlington, Tennessee 38002 (the “Company”) and Robert J. Palmisano (the
“Grantee”) pursuant to the terms of this Agreement.
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Board”) has decided to grant the option and right to purchase the
Company’s Common Stock(the “Stock”) to induce Grantee to commence employment
with the Company and/or a Related Entity (as defined in this Agreement), to
strengthen Grantee’s commitment to the welfare of the Company, and to promote an
identity of interest between the Company’s stockholders and Grantee; and
     WHEREAS, pursuant to this Agreement the Compensation Committee of the Board
has authorized that Grantee be granted the right and option to purchase from the
Company the Shares of Stock subject to the terms and restrictions stated below.
     NOW, THEREFORE, the parties agree as follows:

1.   Definitions. Terms defined in this Agreement, including the introduction
and recitals, shall have the meaning set forth herein. The following definitions
shall be applicable to this Agreement:

  1.1   “Cause” shall mean the Company having cause to terminate Grantee’s
employment or service in accordance with the provisions of any existing
employment agreement between Grantee and the Company or, in the absence of such
an employment, consulting or other agreement, upon (i) the determination by the
Committee that Grantee has ceased to perform Grantee’s duties to the Company or
a Related Entity (other than as a result of Grantee’s incapacity due to physical
or mental illness or injury), which failure amounts to intentional and extended
neglect of Grantee’s duties, (ii) the Committee’s determination that Grantee has
engaged or is about to engage in conduct injurious to the Company or a Related
Entity, or (iii) Grantee having plead no contest to a charge of a felony or
having been convicted of a felony.     1.2   “Committee” shall mean the full
Board, the Compensation Committee of the Board, or such other committee that the
Board may appoint to administer this Agreement.     1.3   “Change of Control”
shall mean a Change in Control as that term is defined in any existing
employment agreement between Grantee and the Company or, in the absence of such
an employment agreement, shall mean the first to occur on or after the Grant
Date of any of the following:       (a) The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more (on a fully diluted basis) of either (A) the then





--------------------------------------------------------------------------------



 



    outstanding shares of Stock, taking into account as outstanding for this
purpose such Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (x) any acquisition by the Company or any “affiliate” of the Company,
within the meaning of 17 C.F.R. § 230.405 (an “Affiliate”), (y) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate, or (z) any acquisition by any corporation or business
entity pursuant to a transaction which complies with clauses (A) and (B) of
subsection (a) of this Section 0(persons and entities described in clauses (x),
(y), and (z) being referred to herein as “Permitted Holders”);       (b) The
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any Permitted Holder) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination;       (c) The
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;       (d) The sale of at least 80% of the assets of
the Company to an unrelated party, or completion of a transaction having a
similar effect; or       (e) The individuals who on the date of this Agreement
constitute the Board thereafter cease to constitute at least a majority thereof;
provided that any person becoming a member of the Board subsequent to the date
of this Agreement and whose election or nomination was approved by a vote of at
least two-thirds of the directors who then comprised the Board immediately prior
to such vote shall be considered a member of the Board on the date of this
Agreement.     1.4   “Code” means the Internal Revenue Code of 1986, as amended.
Reference in this Agreement to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any
regulations under such section.





--------------------------------------------------------------------------------



 



  1.5   “Disability” shall mean Disability as that term is defined in any
existing employment, consulting or any other agreement between Grantee and the
Company or a Related Entity or, in the absence of such an employment, consulting
or other agreement, shall mean the complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which Grantee was
employed or served when such disability commenced or, if Grantee was retired
when such disability commenced, the inability to engage in any substantial
gainful activity, in either case as determined by the Committee based upon
medical evidence acceptable to it.     1.6   “Eligible Person” shall mean (i) a
person regularly employed by the Company or any Related Entity; provided,
however, that no such employee covered by a collective bargaining agreement
shall be an Eligible Person unless and to the extent that such eligibility is
set forth in such collective bargaining agreement or in an agreement or
instrument related thereto, (ii) director of the Company or any Related Entity;
or (iii) consultant to the Company or any Related Entity.     1.7   “Fair Market
Value“on a given date shall mean (i) if the Stock is listed on a national
securities exchange, the closing price of a share of Stock reported as having
occurred on the primary exchange with which the Stock is listed and traded on
the date prior to such date, or, if there is no such sale on that date, then on
the last preceding date on which such a sale was reported; (ii) if the Stock is
not listed on any national securities exchange but is quoted on an automated
quotation system, the closing price of a share of Stock reported on the date
prior to such date, or, if there is no such sale on that date, then on the last
preceding date on which a sale was reported; or (iii) if the Stock is not listed
on a national securities exchange nor quoted on an automated quotation system,
the amount determined pursuant to one of the methods set forth in Treas. Reg. §
1.409A-1(b)(5)(iv)(B)(2), as elected by the Committee.     1.8   “Related
Entity” shall mean means, when referring to a subsidiary, any business entity
(other than the Company) which, at the Grant Date, is in an unbroken chain of
entities ending with the Company, if stock or voting interests possessing 50% or
more of the total combined voting power of all classes of stock or other
ownership interests of each of the entities other than the Company is owned by
one of the other entities in such chain and, when referring to a parent entity,
the term “Related Entity” shall mean any entity in an unbroken chain of entities
ending with the Company if, at the Grant Date, each of the entities other than
the Company owns stock or other ownership interests possessing 50% or more of
the total combined voting power of all classes of stock (or other ownership
interests) in one of the other entities in such chain.

2.   Grant of Options. Subject to the terms and conditions of this Agreement,
the Company hereby grants to Grantee the right and option (the right to purchase
any one share of Stock under this Agreement being an “Option”) during the period
commencing on the Grant Date and, subject to Section 0 of this Agreement, ending
on the 10th anniversary of the Grant Date (the “Expiration Date”) to purchase
from the Company the Shares. Each Option shall have an exercise price per share
equal to the Option Price indicated above. The Options are not designated as
incentive stock options within the meaning of Section 422 of the Code.   3.  
Vesting Schedule. The Options shall vest as to one-third (1/3) of the Shares on
the first anniversary of the Grant Date, and as to an additional one-third (1/3)
on each succeeding anniversary date, so as to be 100% vested on the third
anniversary of the Grant Date, conditioned upon Grantee maintaining status as an
Eligible Person as of each vesting date. Notwithstanding the foregoing, (A) the
interest of Grantee to the Options shall vest as to 100% of the then unvested
Options upon a Change of Control, (B) the Committee may in its sole discretion
accelerate the exercisability of the Options, provided that such acceleration
shall not affect the terms and conditions of any such Options other than with
respect to exercisability or (C) the Options shall vest as to 100% of the then
unvested Options if Grantee’s employment is terminated by the Company for other
than “Cause” or by the





--------------------------------------------------------------------------------



 



    Grantee for “Good Reason” under the terms of Grantee’s employment agreement
or as a result of the Disability or death of Grantee.   4.   Expiration of
Options. The Option shall expire and cease to be exercisable as to any share of
Stock, when Grantee purchases the share or the Expiration Date. Notwithstanding
the foregoing, if prior to the Expiration Date Grantee ceases to be an Eligible
Person, the Options shall expire on the earlier of (i) the Expiration Date or
(ii) the date that is three years after the date upon which Grantee ceased to be
an Eligible Person unless Grantee ceased to be an Eligible Person because of
death or Disability (as that term is defined in Grantee’s employment agreement)
or (iii) the date that is one year after the date upon which Grantee ceased to
be an Eligible Person because of death or Disability. The Options shall remain
exercisable by Grantee until expiration only to the extent the Options were
exercisable at the time that Grantee ceased to be an Eligible Person or became
exercisable due to one of the following: a Change of Control, Grantee’s
employment being terminated by the Company for other than “Cause” under the
terms of Grantee’s employment agreement, Grantee’s resignation for a “Good
Reason” under the terms of the Grantee’s employment agreement or the Disability
or death of the Grantee.   5.   Restrictions.

  5.1   Except as specifically authorized by the Committee, Grantee may not
sell, assign, donate, or transfer or otherwise dispose of, mortgage, pledge or
encumber Grantee’s rights and interest in the Options, except, in the event of
Grantee’s death, to a designated beneficiary, or in the absence of such
designation, by will or the laws of descent and distribution or, in the event of
Grantee’s incapacity, Grantee’s guardian or legal representative. Except as so
authorized, no purported assignment or transfer of the Options, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except by will or the laws of descent and distribution), shall vest
in the assignee or transferee any interest or right herein whatsoever.     5.2  
By accepting the Options, Grantee represents and agrees for Grantee and
Grantee’s transferees (whether by will or the laws of descent and distribution)
Grantee shall comply with the restrictive covenants contained in any existing
employment agreement between Grantee and the Company or, in the absence of such
an employment agreement, that:

    (a) For the period commencing on the Grant Date and ending on the first
anniversary of the date upon which Grantee loses status as an Eligible Person
(such period is hereinafter referred to as the “Covenant Period”), with respect
to any state in which the Company is engaged in business during Grantee’s
employment with the Company, Grantee shall not participate or engage, directly
or indirectly, for Grantee or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, agent,
officer, director, stockholder, partner, joint venturer, investor or otherwise,
in any business activities if such activity consists of any activity undertaken
or expressly planned to be undertaken by the Company or any of its subsidiaries
or by Grantee at any time during which Grantee maintained status as an Eligible
Person.       (b) Except with the Company’s prior written approval or as may
otherwise be required by law or legal process, Grantee shall not disclose any
material or information which is confidential to the Company or its subsidiaries
and not in the public domain or generally known in the industry, whether
tangible or intangible, made available, disclosed or otherwise known to Grantee
as a result of Grantee’s status as an Eligible Person.       (c) During the
Covenant Period, Grantee shall not attempt to influence, persuade or induce, or
assist any other person in so persuading or inducing, any employee of the
Company or its subsidiaries to give up, or to not commence, employment or a
business relationship with the Company.





--------------------------------------------------------------------------------



 



  5.3   The Company shall have the right, but not the obligation, to purchase
and acquire from Grantee any or all of the Shares previously acquired by Grantee
upon exercise of an Option (the “Repurchased Shares”) if the Committee
reasonably determines that Grantee has violated materially the covenants set
forth in this Agreement while the Grantee is an Eligible Person or following
Grantee’s loss of status as an Eligible Person as a result of termination of
employment for Cause or Grantee’s loss of status as an Eligible Person could
have resulted from termination of employment for Cause. The Company may exercise
the right granted to it under this Section 0 by delivering written notice to
Grantee stating that the Company is exercising the repurchase right granted to
it under this Section 0. The delivery of such notice by the Company to Grantee
shall constitute a binding commitment of the Company to purchase and acquire all
of the Repurchased Shares. The total purchase price for the Repurchased Shares
shall be delivered to the Grantee against delivery by Grantee of certificates
evidencing the Repurchased Shares no later than thirty days after the delivery
of the election notice by the Company. The price per share of the Repurchased
Shares shall be the lesser of 1) the Fair Market Value of each of the
Repurchased Shares on the date of the Company’s delivery of its written notice
to Grantee or 2) the Option Price.     5.4   The Company shall have the right,
and not the obligation, to cancel any or all of the Options if the Committee
reasonably determines that Grantee has violated materially the covenants set
forth in Section 5.2 of this Agreement while the Grantee is an Eligible Person
or following Grantee’s loss of status as an Eligible Person as a result of
termination of employment for Cause. The Company may exercise the right granted
to it under this Section 0by delivering a written notice to Grantee stating that
the Company is exercising the cancellation right granted to it under this
Section 0.     5.5   Notwithstanding anything in this Section 0 to the contrary,
the Company shall not be obligated to purchase any Stock at any time to the
extent that the purchase would result in a violation of any law, statute, rule,
regulation, order, writ, injunction, decree or judgment promulgated or entered
by any Federal, state, local or foreign court or governmental authority
applicable to the Company or any of its property.     5.6   The parties intend
the restrictions in Section 0to be completely severable and independent, and any
invalidity or unenforceability of any one or more such restrictions shall not
render invalid or unenforceable any one or more restrictions.

6.   Exercise; Payment for and Delivery of Shares. The Options or any portion
thereof that is exercisable shall be exercisable for the full amount or for any
part thereof.Options which have become exercisable may be exercised by delivery
of written notice of exercise to the Committee accompanied by payment of the
Option Price. The Option Price shall be payable in cash and/or shares of Stock
valued at the Fair Market Value on the date the Option is exercised or, in the
discretion of the Committee, either (i) in other property having a fair market
value on the date of exercise equal to the Option Price, or (ii) by delivering
to the Committee a copy of irrevocable instructions to a stockbroker to deliver
promptly to the Company an amount of sale or loan proceeds sufficient to pay the
Option Price. Payment in currency or by certified or cashier’s check shall be
considered payment in cash. Each share of Stock purchased through the exercise
of an Option shall be paid for in full at the time of the exercise.   7.  
Stockholder Rights. Grantee or a transferee of the Options shall have no rights
as a stockholder with respect to any Shares covered by the Options until Grantee
shall have become the holder of record of such Shares (and the Company shall use
its reasonable best efforts to cause Grantee to become the holder of record of
such Shares), and, except as provided in Section 0 of this Agreement, no
adjustment shall be made for dividends or distributions or other rights in
respect of such Shares for which the record date is prior to the date upon which
he or she shall become the holder of record thereof.





--------------------------------------------------------------------------------



 



8.   Changes in Capital Structure. The Options shall be subject to adjustment or
substitution, as determined by the Committee, as to the number, price or kind of
Stock or other consideration subject to such Options or as otherwise determined
by the Committee to be equitable (i) in the event of changes in the outstanding
Stock or in the capital structure of the Company by reason of stock dividends,
stock splits, reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the date hereof or (ii) in the event of any
change in applicable laws or any change in circumstances which results in or
would result in any substantial dilution or enlargement of the rights granted
to, or available for, Grantee. No such adjustment shall be made which would
result in an increase in the amount of gain or a decrease in the amount of loss
inherent in the Options. The Company shall give Grantee written notice of an
adjustment hereunder. Notwithstanding anything herein to the contrary, in the
event of any of the following:

  (a)   The Company is merged or consolidated with another corporation or entity
and, in connection therewith, consideration is received by stockholders of the
Company in a form other than stock or other equity interests of the surviving
entity;     (b)   All or substantially all of the assets of the Company are
acquired by another person;       or     (c)   The Company’s reorganization or
liquidation;

then the Committee may, in its discretion and upon at least ten days advance
notice to the affected persons, cancel any outstanding Options and pay to
Grantee, in cash, the value of such Options based upon the price per share of
Stock received or to be received by other stockholders of the Company in such
event and the per share exercise price of the Options.

9.   Requirements of Law.

  9.1   By accepting the Options, Grantee represents and agrees for Grantee and
any transferees (whether by will or the laws of descent and distribution) that,
unless a registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), is in effect as to the shares purchased upon any
exercise of the Options, (i) any and all Shares so purchased shall be acquired
for his personal account and not with a view to or for sale in connection with
any distribution, and (ii) each notice of the exercise of any portion of this
Option shall be accompanied by a representation and warranty in writing, signed
by the person entitled to exercise the same, that the Shares are being so
acquired in good faith for his personal account and not with a view to or for
sale in connection with any distribution.     9.2   No certificate or
certificates for Shares may be purchased, issued or transferred if the exercise
hereof or the issuance or transfer of such Shares shall constitute a violation
by the Company or Grantee of any (i) provision of any Federal, state or other
securities law, (ii) requirement of any securities exchange listing agreement to
which the Company may be a party, or (iii) other requirement of law or of any
regulatory body having jurisdiction over the Company. Any reasonable
determination in this connection by the Company, upon notice given to Grantee,
shall be final, binding and conclusive.Notwithstanding any terms or conditions
of this Agreement to the contrary, the Company shall be under no obligation to
offer to sell or to sell and shall be prohibited from offering to sell or
selling any Shares of Stock pursuant to the Options unless such Shares have been
properly registered for sale pursuant to the Securities Act with the Securities
and Exchange Commission or unless the Company has received an opinion of
counsel, satisfactory to the Company, that such Shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The





--------------------------------------------------------------------------------



 



      Company shall be under no obligation to register for sale under the
Securities Act any of the Shares of Stock to be offered or sold under this
Agreement.     9.3   The certificates representing Shares of Stock acquired
pursuant to the exercise of Options shall carry such appropriate legend, and
such written instructions shall be given to the Company’s transfer agent, as may
be deemed necessary or advisable by counsel to the Company in order to comply
with the requirements of the Securities Act or any state securities laws.    
9.4   The obligation of the Company to make payment upon the exercise of Options
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by governmental agencies as may be required.

10.   Taxes. Grantee understands that Grantee may recognize income for federal
and, if applicable, state income tax purposes upon exercise of Options. Grantee
shall be liable for any and all taxes, including withholding taxes, arising out
of the grant of the Options or their exercise hereunder. By accepting the
Options, Grantee covenants to report such income in accordance with applicable
federal and state laws. To the extent that the exercise of Options results in
income to Grantee and withholding obligations of the Company, including federal
or state withholding obligations, Grantee agrees that the obligation shall be
satisfied in the manner Grantee has chosen prior to the exercise of the Options
by checking one of the following boxes:

  ¨   At least one working day prior to the exercise date Grantee may deliver to
the Company an amount of cash determined by the Company to be adequate to
satisfy the Company’s withholding obligation. If Grantee does not deliver such
amount of cash, the Company shall withhold an amount of the Grantee’s current or
future remuneration in an amount that satisfies the Company’s withholding
obligation. Notwithstanding the foregoing, the Company may in its sole
discretion withhold from the Shares to be issued the specific number of Shares
having a fair market value on the vesting date equal to the amount required to
satisfy the Company’s withholding obligation.     ¨   The Company shall retain
and instruct a registered broker(s) to sell such number of Shares issued upon
exercise of Options necessary to satisfy the Company’s withholding obligations,
after deduction of the broker’s commission, and the broker shall remit to the
Company the cash necessary in order for the Company to satisfy its withholding
obligations. Grantee covenants to execute any such documents as are requested by
the broker of the Company in order to effectuate the sale of the Shares and
payment of the tax obligations to the Company. The Grantee represents to the
Company that, as of the date hereof, he or she is not aware of any material
nonpublic information about the Company or the Shares. The Grantee and the
Company have structured this Agreement to constitute a “binding contract”
relating to the sale of Shares pursuant to this Section, consistent with the
affirmative defense to liability under Section 10(b) of the Exchange Act under
Rule 10b5-1(c) promulgated under the Exchange Act.*

11.   Governing Law; Venue.

  11.1   The grant of Options and the provisions of this Agreement are governed
by, and subject to, the laws of the State of Delaware, without regard to the
conflict of law provisions thereof.

 

*   By selecting the second option, Grantee understands that the sale of Shares
to satisfy the Company’s withholding obligations will be considered a sale for
purposes of short-swing liability under Section 16(b) of the Exchange Act. Any
profit realized in a purchase of shares of the Company’s stock within six months
of the sale may be recovered by the Company or by a stockholder of the Company
on behalf of the Company.





--------------------------------------------------------------------------------



 



  11.2   For purposes of litigating any dispute that arises under this grant or
the Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Tennessee,agree that such litigation shall be conducted in the
courts of Shelby County, Tennessee, or the federal courts for the United States
for the Western District of Tennessee, where this grant is made and/or to be
performed.

12.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Options by electronic means and/or
administer the Options through electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to the administration
of the Options through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.   13.  
Prohibition on Repricing. Without the prior approval of the Company’s
stockholders, the Company shall not, and the Committee shall not authorize the
Company to, (i) amend this Option to reduce its Option Price or (ii) cancel this
Option and replace it with the grant of any new equity award with a higher
intrinsic value. This prohibition on Option repricing shall not be construed to
prohibit the adjustments for extraordinary changes in the Company’s capital
structure that are otherwise permitted under Section 0of this Agreement.   14.  
Designation and Change of Beneficiary. Grantee may file with the Committee a
written designation of one or more persons as the beneficiary who shall be
entitled to receive the rights or amounts payable with respect to the Options
upon Grantee’s death. Grantee may, from time to time, revoke or change Grantee’s
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to Grantee’s death, and in no event shall it be effective as of
a date prior to such receipt. If no beneficiary designation is filed by Grantee,
the beneficiary shall be deemed to be Grantee’s spouse or, if Grantee is
unmarried at the time of death, Grantee’s estate.   15.   Payments to Persons
other than Grantee. If the Committee shall find that any person to whom any
amount is payable under this Agreement is unable to care for such person’s
affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or such person’s estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs, be paid to such person’s spouse, child, relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.   16.   Administration;
No Liability of Committee Members. This Agreement shall be administered by the
full Board or the Committee. The majority of the members of the Committee shall
constitute a quorum. The acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed to be the acts of the Committee.
No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on such member’s behalf in such
member’s capacity as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless each
member of the Committee and each other employee, officer or director of the
Company to whom any duty or power relating to the administration or
interpretation of this Agreement may be allocated or delegated, against any cost
or expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with this Agreement unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the





--------------------------------------------------------------------------------



 



    Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.   17.   Funding. No provision of this Agreement shall require the
Company, for the purpose of satisfying any obligations under this Agreement, to
purchase assets or place any assets in a trust or other entity to which
contributions are made or otherwise to segregate any assets, nor shall the
Company maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes. Grantee shall have no rights under this Agreement other than as an
unsecured general creditor of the Company, except that insofar as he may have
become entitled to payment of additional compensation by performance of
services, he shall have the same rights as other employees under general law.  
18.   Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting or failing to act, and shall
not be liable for having so relied, acted or failed to act in good faith, upon
any report made by the independent public accountant of the Company and any
Related Entity and upon any other information furnished in connection with this
Agreement by any person or persons other than himself.   19.   Relationship to
Other Benefits. No payment under this Agreement shall be taken into account in
determining any benefits under any pension, retirement, profit sharing, group
insurance or other benefit plan of the Company except as otherwise specifically
provided in such other plan.   20.   Miscellaneous.

  20.1.   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which have been sold or transferred in violation
of any provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.     20.2   The
parties agree to execute such further instruments and to take such action as may
be reasonably necessary to carry out the intent of this Agreement.     20.3  
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to Grantee at the address of Grantee
then on file with the Company.     20.4   This Agreement shall not, nor shall
any provision hereunder, be construed so as to grant Grantee any right to remain
associated with the Company or any of its affiliates.     20.5   The expenses of
administering the Agreement shall be borne by the Company.     20.6   The titles
and headings of the sections in the Agreement are for convenience of reference
only, and in the event of any conflict, the text of the Agreement, rather than
such titles or headings shall control.     20.7   This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
may be amended only by a written instrument entered into between Company and
Grantee.





--------------------------------------------------------------------------------



 



     This Agreement and the Options evidenced by this Agreement will not be
effective until an original signed Agreement is received by the Wright Medical
Group, Inc. Legal Department. Please print and sign this Agreement immediately,
then send the signed Agreement to the Wright Medical Group, Inc. Legal
Department as soon as possible.
          AGREED AND ACCEPTED:

          GRANTEE:   WRIGHT MEDICAL GROUP, INC.
 
       
/s/ Robert J. Palmisano
  By:     /s/ David D. Stevens           Robert J. Palmisano        David D.
Stevens, Chairman of the Board

